Citation Nr: 1448484	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, had service from February 1981 to February 1985 and from February 1986 to March 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Regional Office (RO) in St. Louis, Missouri, that denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed this decision.  In December 2013, the Board remanded the decision for further development, which included another VA medical examination and opinion.  In March 2014, the RO granted 10 percent for tinnitus (the highest rating available), but denied service connection for bilateral hearing loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, a review of the claims file reveals that further AOJ action is warranted for this appeal.

In short, the Veteran has submitted evidence and argument in May 2014 regarding his service connection for bilateral hearing loss claim and the possibility of it being secondary to his service-connected traumatic brain injury.  Accordingly, the Board finds that it must remand this claim for a supplemental medical opinion to discuss the Veteran's argument.

In connection with this claim, the Veteran underwent a VA examination in September 2010, and a VA addendum opinion was obtained in March 2014.  For the following reasons, the Board finds that neither the September 2010 VA opinion nor the March 2014 VA addendum opinion are adequate and complete opinions upon which to base resolution of the present claim.  As explained below, there remains the question as to the validity of the Veteran's current hearing loss being secondary to his service-connected traumatic brain injury.  In this regard, the Board notes that, while the clinician who conducted the November 2010 VA examination addressed a current diagnosis of bilateral hearing loss, he did not take into account service treatment records demonstrating a worsening of hearing acuity in service and the positive notation for hearing loss in his medical history at retirement.  The VA examiner's rationale was also inadequate because it relied on a finding that the Veteran's hearing was within normal limits at separation.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that even if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation, medical evidence can establish service connection by showing that hearing loss is actually due to incidents during service); see also 38 U.S.C.A. § 1113 (West 2002).  The March 2014 addendum opinion did render an adequate negative nexus opinion regarding direct service connection for bilateral hearing loss based on the lack of medical evidence to prove the existence of delayed-onset hearing loss in military.  However, the opinion did not discuss the possibility of the Veteran's current hearing loss being etiologically related to his service-connected traumatic brain injury, as implied by the Board's December 2013 remand instructions. 

For the foregoing reasons, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection on all bases.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)(When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must obtain a new VA medical opinion from the audiologist who conducted the March 2014 VA audiological examination, or from another audiologist if the original audiologist is unavailable, to determine whether any degree of the Veteran's currently diagnosed bilateral hearing loss is related to his service-connected traumatic brain injury.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Based upon review of the evidence of record, to specifically include the Veteran's service treatment records and in-service hearing conservation data demonstrating a worsening of the Veteran's hearing acuity, and with consideration of the Veteran's lay statements related to his noise exposure, service and post-service hearing protection, the audiologist must provide an opinion as to the whether any degree of the Veteran's current bilateral hearing loss is associated with service, to include as secondary to his traumatic brain injury.

The RO must remind the examiner that, although hearing loss may not be shown in service or at separation from service, service connection may still be established if the medical evidence shows that they are actually due to incidents during service, such as a traumatic brain injury.

Thereafter, the examiner should address the following: 

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current hearing loss disability began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service? 

(b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current hearing loss disability is caused by, or aggravated by (permanently made worse beyond the natural progression of the disease) his service-connected traumatic brain injury?

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
 
2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documents his/her consideration of Virtual VA.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



